Citation Nr: 0707842	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  97-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.

2. Entitlement to an initial disability evaluation in excess 
of 30 percent for a psychiatric disorder re-diagnosed as 
major depressive disorder and dysthymic disorder.

3. Entitlement to an initial disability evaluation in excess 
of 10 percent for hiatal hernia with mid-esophageal 
diverticulum.

4. Entitlement to an initial disability evaluation in excess 
of 10 percent for multinodular goiter with subclinical 
hypothyroidism.

5. Entitlement to an initial compensable evaluation for 
sinusitis.

6. Entitlement to an initial compensable evaluation for a 
right shoulder disability.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran service on active duty from June 1976 to June 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

During the pendency of the appeal, in a November 1997 rating 
decision, the RO increased the rating for the psychiatric 
disorder from 0 to 30 percent, and for hiatal hernia from 0 
to 10 percent. Because the increased evaluations do not 
represent the maximum ratings available for these 
disabilities, the claims remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993); see also Norris v. West, 12 
Vet. App. 413, 420 (1999). 


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by no more 
than slight limitation of motion of the lumbar spine, with 
pain and discomfort, without spasms or neurological symptoms.  
Range of motion of the lumbar spine is not shown to be less 
than 120 degrees, nor is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

2.  The veteran's psychiatric disorder has resulted in no 
more than definite social and industrial impairment, or 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 

3.  The service-connected gastrointestinal disability is not 
productive of considerable impairment of health due to more 
than two of the following: persistently recurrent epigastric 
distress, dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain. 

4.  The competent evidence of record reflects that 
multinodular goiter with subclinical hypothyroidism is 
manifested by no more than fatigability and continuous 
medication for control.

5.  Sinusitis is not productive of more than moderate 
symptoms with discharge, crusting, or scabbing and infrequent 
headaches, or more than three incapacitating episodes 
requiring prolonged (4-6 weeks) antibiotic treatment, or more 
than three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; or by severe sinusitis.

6.  The right shoulder disability is manifested by no more 
than subjective complaints of pain, with no clinical findings 
of malunion, nonunion or dislocation; limitation of motion, 
swelling, or atrophy of the joint of the major arm is not 
shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation of 10 percent and no higher, for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (prior 
to September 26, 2003); 38 C.F.R. § 4.124(a), Diagnostic Code 
5237 (2006).

2.  The criteria for an initial disability evaluation in 
excess of 30 percent for a psychiatric disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (prior to November 7, 1996); 38 
C.F.R. § 4.130, Diagnostic Codes 9433, 9434 (2006). 

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for hiatal hernia with mid-esophageal 
diverticulum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7346 (before and after July 2, 2001) (2006).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for multinodular goiter with subclinical 
hypothyroidism are not met.  38 U.S.C.A. § 1155 (West 2002 &. 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.119, Diagnostic Codes 7903, 7915 (2006).

5.  The criteria for an initial disability evaluation of 10 
percent for sinusitis have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.7, 4.97, 
Diagnostic Code 6514 (2006). 

6.  The criteria for an initial compensable evaluation for 
right (major) shoulder disability is denied.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Codes (DC) 5003, 5200 - 5203 (2006).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Assist and Notify

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claims. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of the 
claim. 

In fulfillment of these requirements, the RO issued 
correspondence dated in July 2004, December 2004, and January 
2005, specifically addressing the veteran's claims.  These 
letters appropriately notified the veteran what VA would do 
and what the veteran must do in furtherance of the claims, 
and informed of evidence of record pertinent to the claims, 
as well as the need for her assistance in obtaining any 
further evidence in support of the claims.  The letters 
requested that the veteran supply information on medical 
providers who examined her, notified her of evidence still 
needed, and what she could do to assist with her claims, and 
what evidence was needed to substantiate her claims.  The 
letters also informed the veteran that she should submit 
pertinent evidence in her possession that would further the 
claims, and that it was ultimately her responsibility to see 
that evidence was received in support of the claims. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Upon receipt of an application for a claim for benefits, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if entitlement to benefits is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds no prejudice to the veteran in this regard as 
the veteran has been adequately informed by the letters of 
record, of the need for evidence of current disability, and a 
medical nexus between the claimed disability and military 
service. Although the veteran's claims were filed and 
initially adjudicated prior to the enactment of the VCAA, the 
RO readjudicated the veteran's claim on a de novo basis in 
September 2003 after VCAA notifications.  Although this 
notice was delivered after the initial decision on the claim 
(the rating action on appeal in this case), VA subsequently 
readjudicated the claims based on all the evidence in June 
2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records, and post-service records of VA and 
private treatment are of record. The case was remanded in 
June 2004 for further development, and the veteran was 
scheduled for VA examination in December 2005, but failed to 
report.  Two requests were made in January 2006 and 
March/April 2006 that the letter advising the veteran of the 
scheduled examinations be associated with the claims folder.  
Subsequently, computer printouts/electronic records were 
associated that list the veteran's appointments from 1997, 
and reflect 'no-show' status for the post-remand VA 
examination scheduled in December 2005.

When an examination is required to grant the benefit sought, 
and a claimant fails to report for the examination scheduled 
in conjunction with an original compensation claim, and does 
so without good cause, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  

The October 2005 notification letter specifically advised the 
veteran of the proposed examination, the consequences of 
failure to appear without good cause, and that she would be 
informed of the time and place.  The communication appears to 
have been sent to the correct address of record, and the 
United States Postal Service has not returned the letter as 
undeliverable, thus the veteran and her representative are 
presumed to have received this notification.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).  The veteran has not 
presented any clear evidence to rebut the presumption of 
regularity that she received this letter.  Moreover, she has 
not otherwise indicated a willingness to report for an 
additional examination.  The RO issued a supplemental 
statement of the case (SSOC) in January 2006 which notified 
the veteran that her failure to report for VA examination in 
conjunction with an original compensation claim could result 
in an adverse decision in her appeal.  The veteran did not 
respond to the SSOC.  Consequently, it is concluded that the 
veteran's failure to report was without good cause.

"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has reviewed the record and concludes that the 
totality of the evidence is adequate to decide the veteran's 
claims.  In this regard, the veteran underwent VA 
examinations in January 1997, April 1998, and January 2005.  
The case was twice remanded for further development in June 
2004 and October 2005.  Pursuant to the October 2005 remand, 
additional VA outpatient treatment notes were associated with 
the claims folder.  Neither the veteran nor her 
representative has identified any additional available, 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.  
See VCAA, 38 U.S.C.A. § 5103A(a)(2).  Moreover, there is no 
indication of additional, existing evidence outstanding that 
is necessary for adjudication, or that would affect the 
outcome of the issues on appeal. 

Based on the foregoing, the Board concludes that any 
violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004), and sees no reason to further delay this appeal 
by additional remands.  To decide the claims on appeal would 
not be prejudicial error to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, the Board will proceed 
with adjudication of the claims.

B. Analysis

Service connection was granted for the claimed disabilities 
in a September 1996 rating decision, effective from July 1, 
1996, the month after the veteran separated from service.  
The veteran has appealed the initial ratings.  Where, as in 
the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all of the evidence of record 
including service medical records, private and VA treatment 
records, and argument.  The Board must review the entire 
record, but does not have to discuss each piece of evidence. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The Board considers all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not the 
veteran has raised them. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

During the pendency of the appeal, regulations governing 
evaluation of diseases of the spine, gastrointestinal system, 
psychiatric, respiratory, and endocrine systems were revised.  
When a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the regulation 
identifies the types of claims to which it applies.  If the 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7- 2003 (November 19, 2003).  The Board notes that 
the retroactive reach of the new regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). 

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59. The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10.

Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important 
as limitation of motion, and a part that becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14. 38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010. In determining the degree of limitation of motion, 
the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

In numerous statements and post-remand brief, the veteran and 
her representative maintain higher disability evaluations are 
warranted during the relevant time period.

I.  Lumbosacral strain

Service medical records reflect complaints of low back pain 
in February 1991 after a motor vehicle accident (MVA). There 
was full range of motion and no motor or sensory deficits, 
neurological testing intact, and pain medication was 
provided. The veteran subsequently complained of worsening 
pain on prolonged standing, and evaluation showed leg lengths 
symmetrical, with assessment of thoracolumbar dysfunction 
treated with osteopathic manipulation. Subsequently, 
complaints included low back pain assessed as musculo-
skeletal strain in October 1993. In January 1996, prior to 
discharge from service, there was increased lordosis and back 
pain, and lumbosacral spine x-rays revealed mild thoracic 
scoliosis, with no fracture or subluxation, and no lytic or 
blastic lesions, with otherwise unremarkable thoracic spine 
series. The veteran was discharged in June 1996.

Post service records reflect VA examination in January 1997 
showing slight thoracic scoliosis and slight increase in the 
lumbosacral lordotic curve. There was a slight degree of 
discomfort in the low lumbar spine area, and in paraspinal 
muscles on full extension at 40 degrees. Musculature of back 
was normal, with range of motion of extension full at 40 
degrees, lateral flexion 35, rotation more than 80 degrees, 
anterior flexion could bring fingertips almost to toes, and 
straight leg raising (SLR) from a supine position of 70 
degrees. Neurological aspects were normal, and the examiner 
noted objective evidence of pain on motion, with the veteran 
expressing discomfort on full range of motion. The examiner 
opined there was no evidence of structural abnormalities in 
the spine and the pains of which the veteran complained 
related to muscle strain. 

April 1998 VA examination with C-File review showed lumbar 
spine with no deformities, swelling, redness, tenderness, or 
obvious spasms. Flexion of the spine was 95 degrees, 
extension 30, right and left flexion to 30 degrees, and 
rotation each way to 50 degrees. Flexing the knee and arching 
the back while recumbent caused  no discomfort, nor did 
raising and tilting the pelvis. Flexion of the left leg while 
prone caused low back pain, but not on the right leg. The 
veteran could walk on tiptoes, heels, stand on one foot 
normally, squat, and rise without discomfort. Diagnosis was 
chronic low back pain.

On January 2005 VA examination with review of the claims file 
by the examiner, the veteran reported pain in lower lumbar 
area in center of spine varying in intensity and quality, 
with flare-ups on prolonged standing, mopping, or sweeping. 
She denied radicular symptoms, used no assistive devices or 
braces, and reported having no incapacitating episodes 
requiring bed rest during the prior year. Activities were 
limited including stair climbing, heavy lifting, and mopping 
or sweeping. Physical examination revealed normal lordosis, 
normal posture and gait, tenderness to palpation over spinous 
processes at L5, L4 and SLR negative on the right and on the 
left at about 70 degrees with low back pain on left. Range of 
motion was forward flexion 90 degrees without pain, extension 
to 20 degrees, rotation to 25 degrees on left with pain, and 
30 on the right without pain. Lateral flexion on the left was 
30 degrees with pain, and 35 degrees on right without pain. 
There was no additional limitation of motion with use. 
Neurological testing was equal and symmetrical in all four 
extremities with normal muscle tone. 

During the pendency of the veteran's claims, criteria for 
evaluating intervertebral disc syndrome contained in 
Diagnostic Code 5293 were amended effective September 23, 
2002. See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). As 
there is no indication that the veteran has IVDS, the Board 
will forego any discussion of these criteria.

Effective September 26, 2003 substantive changes were made to 
the schedular criteria for evaluating spine disabilities, as 
defined in 38 C.F.R. § 4.71a. See 68 Fed. Reg. 51454-51458 
(August 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243 (2006) (revised criteria). 

Under the former criteria for rating diseases of the spine in 
effect prior to September 26, 2003 (hereinafter former 
criteria), slight limitation of motion of the dorsal spine 
warrants 0 percent and moderate or severe limitation of 
motion warrants 10 percent rating. DC 5291. A 10 percent 
rating is assigned for slight limitation of motion of the 
lumbar spine, 20 percent for moderate, and 40 percent rating 
is assigned for severe limitation of motion. 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5292.

Under DC 5295, lumbosacral strain is rated at 0 percent for 
slight subjective symptoms only, 10 percent with 
characteristic pain on motion, 20 percent for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent (maximum) rating is warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation on forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5289.

Effective September 26, 2003, limitation of motion, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (general formula). 38 
C.F.R. § 4.71a, Diagnostic Codes 5237 to 5242. Under the 
general rating formula with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply. A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height. A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine. Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Notes associated with the general formula for rating diseases 
of the spine are summarized as follows: Note (1), associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code. Note (2), for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension, left and 
right lateral flexion, and left and right lateral rotation 
are all 0 to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateroflexion, and left and right rotation. The 
normal combined range of motion of the thoracolumbar spine is 
to 240 degrees. Note (3), in exceptional cases, an examiner 
may state that, because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in the regulation. Note (4), round 
each range of motion to the nearest 5 degrees.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, resulting in difficulty walking, 
restricted chewing, limited breathing, gastrointestinal 
symptoms, dyspnea or dysphagia, atlantoaxial or cervical 
subluxation or dislocation, or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment at zero 
degrees represents favorable ankylosis.

As regards neurological symptoms, the term "incomplete 
paralysis" with peripheral nerve injuries indicates a degree 
of loss or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to the varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for mild, or at most, the moderate 
degree. See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

The Board will consider rating criteria in effect prior to 
and effective from September 26, 2003, whichever is most 
favorable to the veteran, although the revised rating 
criteria are only applicable from their effective dates. 
VAOPGCPREC 3-2000.

The veteran is in receipt of a 0 percent rating for slight 
subjective symptoms of lumbosacral strain under former 
criteria DC 5295, and also under the revised criteria DC 
5237. The disability has been variously diagnosed as 
thoracolumbar dysfunction in 1991, musculoskeletal strain in 
1993 and 1997, chronic low back pain in 1998 VA examination, 
and chronic lumbar pain or mechanical low back pain in 2005 
VA examination. Assessing the disability under former 
criteria, the evidence shows that despite reports of pain, 
the veteran retains normal useful motion of the lumbar spine, 
there is no ankylosis, and there is slight limitation of 
motion with pain noted in some planes. January 1997 VA 
examination showed objective evidence of pain on motion with 
slight increased lordotic curve. Affording the veteran the 
benefit of reasonable doubt, the Board concludes that under 
the former criteria at least a 10 percent rating is warranted 
for limitation of motion with pain denoting slight disability 
under DC 5292 or  DC 5295. Neither moderate nor severe 
limitation of motion of the lumbar spine, arthritis, or 
neurological abnormalities, are shown for higher ratings 
during this period. 

Similarly, assessing the disability under the revised rating 
criteria effective from September 2003 affords no higher 
rating than 10 percent. No muscle atrophy is present, the 
veteran denied radicular symptoms and despite complaints of 
pain and flare-ups in recent January 2005 VA examination, she 
was never bedridden, was able to perform her daily activities 
and used no assistive devices. January 2005 range of motion 
values reflect a combined range greater than 120 degrees and 
slightly less than 235 degrees (actual total of 230 degrees), 
warranting at best, a 10 percent rating under DC 5237. To the 
extent that functional use of the low back is affected by 
pain, tenderness, and stiffness, these manifestations are 
already contemplated in the 10 percent rating assigned under 
the revised regulations, thus assignment of any separate or 
higher rating for the same manifestations would result in 
pyramiding, which is prohibited. See 38 C.F.R. § 4.14). 

Accordingly, with resolution of all reasonable doubt in the 
veteran's favor, a 10 percent initial rating and no higher, 
is assigned for the entire period of the appeal. 

II.  Adjustment disorder, depression.

Service medical records reflect complaints of depression 
beginning in 1984. In September 1990 the veteran requested 
marriage counseling. She reported insomnia, irritability, 
anxiety, and weight gain, and denied suicidal and homicidal 
ideation. Diagnosis was adjustment disorder with depressed 
mood, rule out major depression, and referral for individual 
psychotherapy. On psychological consult for marital problems, 
she was diagnosed with adjustment disorder and depression, 
and started on medication in 1996, prior to separation from 
service.

Post separation records reflect a January 1997 VA examination 
with history of depression, marital difficulty, stress, loss 
of sleep, depression, and despair. She had worsening feelings 
of anxiety and had quit her job and study at college to take 
care of her ill mother. Mental status examination revealed 
that the veteran was casually attired and fairly groomed, 
alert and oriented times three. Mild psycho-motor retardation 
was noted, she was sad and downcast, spoke in a soft slow 
monotonous tone of voice, at times hesitant and reluctant. 
She was coherent and logical, with no evidence of psychotic 
symptoms. Mood was anxious and depressed. She became tearful 
in the evaluation. She denied suicidal or homicidal ideation 
or intent, and affect was constricted to almost blunt at 
times. Cognitive functions were diminished. Memory for remote 
and past events were adequate. Concentration and attention 
span seemed to be easily distracted. She had a hard time 
processing train of thought, and was of average intellect. 
Insight and judgment were fair, and coping abilities 
inadequate. DSM conforming diagnosis was AXIS I, dysthymic 
disorder, rule out major depressive disorder, moderate 
recurrent with no psychotic symptoms; adjustment disorder 
with mixed emotional features. AXIS V GAF score was 55. 

April 1998 VA mental status examination showed that the 
veteran was oriented to time, place, and person, and had a 
history of neuropsychiatric disorder, with multiple 
marriages. Her mood was depressed, affect somewhat blunted, 
with minimal spontaneous speech and adequate eye contact. 
There was no evidence of auditory or visual hallucinations or 
psychosis, and cognitive functions of orientation, memory, 
and abstract thinking were intact. She denied suicidal or 
homicidal intent. She was maintained on Serzone. Symptoms in 
the past were of no motivation, no energy, feeling blue and 
depressed, irritability, and mood swings. The examiner noted 
that the veteran had symptoms of depression present for the 
last 20 years as a result of different factors. Impression 
was AXIS I, dysthymia, AXIS V GAF from depression alone was 
70.

VA outpatient treatment notes dated in May 2003 reflect that 
depression showed no significant symptoms. She was alert 
oriented times three, with appropriate affect, and memory for 
remote and recent events was appropriate.

On January 2005 VA examination with noted review of the C-
File and medical records, the VA examiner noted that the 
veteran had to cope with a number of psychosocial stressors 
including having to care for her mother. The veteran was 
attending school and studying computer graphics, with plans 
of becoming a graphic designer. She had been married to her 
current husband for a year and a half. She reported being on 
different medications, but had residual symptoms of 
depression. She reported poor sleep, weight gain, no friends, 
occasional socialization with her sister, poor concentration 
and difficulty focusing, low energy level and feelings of 
worthlessness, and loss of libido, but that her husband was 
supportive.

Mental status examination showed the veteran neat with good 
personal hygiene, and pleasant and cooperative during the 
examination. Mood was dysphoric, affect flat, thought content 
and processes within normal limits, with no evidence of 
hallucinations or delusions, and good eye contact. She denied 
homicidal or suicidal ideation, and was able to perform 
activities of daily living (ADLs), was alert and oriented 
times four, with no evidence of gross memory loss or 
impairment. Speech was linear and coherent, soft but of 
normal rate, with very little spontaneous speech, but she 
answered questions appropriately. The examiner summarized 
that the veteran was currently service-connected for chronic 
adjustment disorder, but in reviewing results of her last C&P 
examination, not only was she diagnosed with chronic 
adjustment disorder, but also with a dysthymic condition 
which is a very separate condition. It was noted that the 
veteran has continued to suffer from dysthymia, and 
literature suggests that dysthymia is often resistant to 
treatment. However, it appeared that over the years, the 
veteran has experienced major depressive episodes 
superimposed on her dysthymia. Medications were reportedly 
ineffective and the veteran was currently on Zoloft with 
limited response to treatment. She continued to report 
depressed mood, diminished interest in pleasurable 
activities, increased appetite and weight gain, insomnia, 
psychomotor retardation, loss of energy, feelings of 
worthlessness, and diminished ability to concentrate. The 
examiner noted that due to the veteran's symptoms and limited 
response to treatment, prognosis was very guarded, she was 
alert and oriented and did not demonstrate any significant 
impairment in judgment. Diagnoses were AXIS I Major 
depressive disorder, recurrent, moderate, chronic without 
inter-episode recovery. Dysthymia disorder, late onset. Axis 
V GAF was assessed at 52.

In the present case, the psychiatric disability is currently 
rated at 30 percent under the criteria for rating psychiatric 
disorders as contained in 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1995-1996), effective from July 1996. During the course 
of this appeal, the rating schedule was amended effective 
from November 7, 1996. See 61 Fed. Reg. 52695- 52702 (1996). 
Prior to November 7, 1996, dysthymic disorder; adjustment 
disorder with depressed mood; and major depression without 
melancholia were evaluated using criteria from the general 
rating formula for psychoneurotic disorders. 38 C.F.R. § 
4.132, Diagnostic Code 9405 (1996). Under this formula, a 100 
percent evaluation is assigned when the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be unable to obtain or retain 
employment. These criteria represent three independent bases 
for granting a 100 percent evaluation. See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996). A 70 percent evaluation is 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
shown to be severely impaired, or the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment. 

A 50 percent evaluation is assigned where an ability to 
establish or maintain effective or favorable relationships 
with people is shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment. 38 C.F.R. § 4.132. A 30 percent 
evaluation is assigned upon a showing of a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment. The term "definite" was 
defined as "distinct, unambiguous, and moderately large in 
degree," and as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994). See also Hood v. Brown, 4 Vet. App. 301 (1993). A 10 
percent rating is assigned for impairment less than criteria 
for the 30 percent, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment. 

Under the revised criteria, General Rating Formula for Mental 
Disorders effective from November 7, 1996, now set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9433 and 9434 (2006), 
dysthymic or depression is assigned a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. A 100 percent evaluation is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination. Further, when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely the basis of social impairment. 38 
C.F.R. § 4.126 (2006).

Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006). GAF scores ranging from 51 
to 60 moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

In the present case, the veteran underwent VA examination in 
January 1997, six months after separation, in April 1998, and 
in January 2005 with noted review of the C-file and medical 
records. Reviewing the evidence under former rating criteria 
reflects consistent manifestations of depression, restricted 
affect, loss of sleep, anxiety, and diminished cognitive 
functions denoting definite impairment in the ability to 
maintain relationships and reduction in efficiency and 
reliability as to produce definite industrial impairment, 
warranting no more than a 30 percent rating. Considerable 
impairment in industrial or relationships is not shown for 
assignment of a higher 50 percent rating under these facts 
and there is no showing prior to November 1996 of inability 
to perform duty assignments. Although marital difficulty 
existed, she was in marital counseling. Thus the evidence is 
inadequate to support a higher 50 percent rating for 
considerable industrial impairment in ability to maintain 
effective or favorable relationships with people under former 
criteria.

Consideration under revised criteria from November 1996 
warrants no higher rating. Most recent January 2005 VA 
examination report reflects that the veteran maintains a 
marital relationship with a supportive husband, is in school 
studying computer graphics, and her abstract thinking, 
memory, and cognitive functions were intact. She remained 
alert and oriented throughout, speech was linear and 
coherent, soft but of normal rate, answered questions 
appropriately, and demonstrated no significant impairment in 
judgment or evidence of gross memory loss. Although she 
complained of decreased motivation and inability to work 
normally due to sleeplessness, depression and/or anxiety, the 
evidence shows that she stopped work to take care of an 
ailing mother and not because of her psychiatric disability, 
and is now pursuing college studies, has occasional contact 
with a sibling, is able to take care of daily activities, and 
the disability appears to be fairly controlled with new 
medications. In addition, GAF scores have fluctuated in the 
51-70 range, reflecting mild to moderate symptoms. The Board 
concludes that the psychiatric disability is adequately 
compensated as 30 percent disabling under either criteria 
during the entire period of the appeal.

III.  Hiatal Hernia

Service medical records reflect February 1991 Upper GI 
Series, with diagnosis of sliding hiatal hernia without 
reflux or esophagitis described as intermittent epigastric 
pain radiating to back, and dyspepsia, with a small mid-
esophageal diverticulum. 

Post service VA examination of January 1997 shows reflux, but 
no diarrhea, vomiting, or melena. Weight was 162 lbs. Lungs, 
heart normal. Abdomen was fat with no palpable organs or 
masses, no abdominal discomfort and none of the following: 
food intolerance, nausea, vomiting, pain, anorexia, malaise, 
weight loss, generalized weakness. Diagnosis was diverticulum 
of the esophagus and rarely symptoms from this such as 
coughing up undigested food, with reflux esophagitis despite 
use of Cimetidine.

April 1998 VA examination showed complaints of reflux 
occurring less than previously noted, and treatment with 
antacid preparation. The veteran denied vomiting blood, had 
good appetite, and weight increase of 20 pounds since 
military service. Current therapy was with histamine 2 
receptor antagonists, with continuing symptoms. Diagnosis was 
hiatal hernia and likely gastroesophageal reflux disease 
(GERD). 

May 2003 VA outpatient treatment notes reflect denial of 
changes in bowel movements, melena or hematochezia, or 
abdominal pain. The abdomen was mildly tender to palpation, 
with no organomegaly, masses or hernias. VA outpatient 
treatment notes dated from October 1998 to September 2003 
reflect continuing treatment for the above conditions, with a 
good response to Zantac. 

January 2005 VA examination with noted C-file review, 
reflects findings of mild tenderness to palpation over the 
epigastrium. Bowel sounds were present times four. There was 
no organomegaly, no masses, or hernias. Diagnosis was 
gastroesophageal reflux disease with small hiatal hernia and 
a small esophageal diverticulum.

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition. 
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14. See 38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised. However, there 
were no substantive changes to DC 7346. Under DC 7346 (hiatal 
hernia), a 30 percent disability rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health. 38 C.F.R. § 4.114, DC 7346. A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity. Id. In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation will be assigned when the 
required residuals are not shown. 38 C.F.R. § 4.31.

In the present case, hiatal hernia with mid esophageal 
diverticulum was noncompensably rated under DC 7346, 
effective from July 1, 1996, and increased by a November 1997 
rating decision to 10 percent. Although the veteran has been 
identified as also having GERD, and that disability has not 
been specifically service-connected, there is no specific 
diagnostic code for GERD and it is normally rated under DC 
7346 for hiatal hernias. See 38 C.F.R. § 4.114. Also, 
criteria for the definition of weight loss have changed 
during the pendency of the appeal. See 38 C.F.R. § 4.112. 
However, as the veteran has in fact experienced weight gain, 
this revision is inapplicable.

On review of the evidence, the veteran regularly takes 
medication for symptom control. There is evidence of 
occasional reflux, but no persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation with 
substernal or arm or shoulder pain productive of severe or 
considerable impairment. In 1998 VA examination, the veteran 
denied vomiting or blood, and endorsed weight gain of 20 
pounds, and took histamine 2 receptor antagonists for control 
of continuing reflux symptoms. The competent and objective 
medical evidence preponderates against a finding that the 
veteran's service-connected disability warrants a rating in 
excess of the currently assigned 10 percent. Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).

IV. Multinodular Goiter with subclinical hyperthyroidism

Service medical records reflect treatment and diagnosis for 
this condition. Thyroid ultrasound in 1995 revealed clinical 
symptoms of hypothyroidism and a hot nodule in the inferior 
right thyroid lobe consistent with adenoma, and enlarged 
remaining right lobe. In March 1996, the veteran complained 
of weight gain, mood swings and depression, and fatigue. 
Diagnosis was multinodular goiter, benign thyroid disease, 
mild subclinical hypothyroidism with fatigue and depression, 
treated with Synthroid.

January 1997 VA examination shows a history of 
hyperthyroidism treated with Synthroid. Subjective complaints 
were depression treated with antidepressant medications, 
tiredness all the time, and sluggishness. Objective findings 
were of nodules in the enlarged thyroid gland, fatigability, 
depression and symptoms of reflux esophagitis, decreased T4-
T3, continuous medications required, but no myxedema, and 
diagnosis of hypothyroidism. The examiner opined that the 
condition was well controlled by thyroid replacement therapy 
and symptoms are most likely related to her depression. 

April 1998 VA examination showed reports of dry skin, weight 
gain, and tiring easily, intermittent constipation and 
diarrhea. T3, T4, and TSH were noted as normal. Diagnosis was 
adenomatous goiter with hypothyroidism, stable. January 2005 
VA examination reflect continuing treatment with Synthroid 
0.1 mg for the last ten years. TSH levels drawn one month 
prior were within normal limits. The examiner indicated that 
the only possible symptom was weight gain, but that there 
were other conditions impacting that - to include menopause 
and retirement with inactivity. VA outpatient treatment notes 
from 2001 reflect continuing treatment.

The criteria for evaluation of the endocrine system were 
amended effective June 6, 1996. See 61 Fed. Reg. 20,446 (May 
7, 1996). Diagnostic Code 7903 provides that a 10 percent 
rating is warranted for fatigability or continuous medication 
required for control. A 30 percent evaluation is warranted 
for symptomatology of fatigability, constipation and mental 
sluggishness. A 60 percent rating is available when there is 
muscular weakness, mental disturbance, and weight gain. A 100 
percent rating is assigned when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness. 
38 C.F.R. § 4.119.

The veteran's thyroid condition is currently evaluated as 10 
percent disabling under DC 7915-7903. The hyphenated 
diagnostic code in this case reflects hypothyroidism 
residuals related to neoplasm/endocrine dysfunction/adenoma 
under DC 7915. The Board has considered the disability under 
all other potentially applicable codes and finds a rating 
higher than 10 percent is unwarranted under DC 7902 for 
adenoma of the thyroid gland, as there is no disfigurement of 
the head or neck. See 38 C.F.R. § 4.118, DC 7902. 

The preponderance of the evidence reflects continuous 
medication and complaints of fatigability. In January 1997 VA 
examination, the examiner opined that depression, tiredness 
and sluggishness were, in fact, related to the psychiatric 
disability as the veteran's hypothyroidism was well 
controlled with medication at that time. April 1998 and 
January 2005 VA examinations reflect normal thyroid function 
values. In January 2005, the VA examiner noted medication 
levels had not changed in ten years, and the veteran's weight 
gain was not solely attributable to hypothyroidism. The Board 
concludes that the preponderance of the evidence negates a 
finding that a rating higher than 10 percent is warranted. 
Further, the veteran is already rated for psychiatric 
symptoms (such as depression) under DC 9433, 9434, and to 
assign a rating here based on psychiatric symptomatology 
would be in violation of the rule against pyramiding. See 38 
C.F.R. § 4.14.

V.  Sinusitis

Sinusitis was diagnosed in service beginning in 1979 with 
symptoms including headache, cough, and a bleeding nose. 
Chronic symptoms continued during service with multiple 
episodes per year including sinus congestion, continuous 
decongestant medication, sinus headaches, submaxillary 
tenderness, and bloody nasal mucous. 

Post-service January 1997 VA examination cited history of 
nasal congestion, postnasal drip, irritated dry throat, sinus 
headache, seasonal symptoms, and relief with decongestants 
and Tylenol, and antibiotics. Objective findings showed 
paranasal x-rays clear, sinuses non-tender, nasal airways 
open and mucous membranes were swollen and pale pink, without 
exudate or purulent material, and meati were open. Pharynx 
and tonsils were normal. There was adequate breathing space, 
no dyspnea, headaches, no purulent discharge, frequency was 
more in the spring, and history of bronchitis. The January 
1997 VA examiner opined that the symptoms were more 
consistent with a diagnosis of allergic rhinitis and the 
appearance of nasal mucous membranes were consistent with 
that diagnosis, and that the veteran did not have sinusitis 
at the examination. However, April 1998 x-rays of the sinuses 
reveal findings consistent with frontal sinusitis, and a 
diagnosis on examination of frontal sinusitis, chronic, on x-
ray. 

On January 2005 VA examination, the examiner noted a history 
of nasal congestion, post-nasal drainage with secondary sore 
throat, and frontal headaches sometimes with purulent 
discharge. The examiner reported that the veteran reported no 
recent antibiotics for sinusitis. Diagnoses included ethmoid 
and frontal sinusitis, deviated nasal septum with 60 percent 
obstruction right airway, 50 percent obstruction left airway.

Service connection was granted in September 1996 rating 
decision for chronic sinusitis with recurring nosebleed, 
noncompensably rated effective from July 1996.  During the 
pendency of the claim, rating criteria for respiratory 
disorders were revised. 

Prior to October 7, 1996, a 50 percent rating was assigned 
for sinusitis, postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations. A 30 percent 
rating was assigned if severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence. A 10 percent 
rating was assigned if moderate, with discharge or crusting 
or scabbing, infrequent headaches. A noncompensable 
evaluation was assigned for X-ray manifestations only, with 
mild or occasional symptoms. 38 C.F.R. § 4.97, Diagnostic 
Code 6510-6514 (effective prior to October 7, 1996).

Effective on October 7, 1996 Diagnostic Codes 6510 through 
6514 were revised and are rated under the general rating 
formula as follows: a 10 percent disability rating is awarded 
for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

A 30 percent disability rating is awarded for sinusitis 
manifested by three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A 50 percent 
disability rating is awarded for sinusitis following radical 
surgery with chronic osteomyelitis, or manifested by near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician. 38 C.F.R. § 4.97.

A review of the evidence shows that, over the course of the 
appeal, the veteran's sinusitis has been preponderantly 
manifested by diagnosis of frontal sinusitis by x-rays, with 
moderate disability, discharge or crusting or scabbing, and 
intermittent headaches, and more than mild or occasional 
symptoms are shown. Although a January 1997 VA examiner 
diagnosed rhinitis and noted that normal sinus x-rays, April 
1998 and January 2005 VA examination x-rays confirmed frontal 
sinusitis, chronic, and with sometimes purulent discharge and 
headaches in January 2005.   As such, a 10 percent rating is 
warranted under the criteria in effect prior to October 1996.

The evidence generally shows multiple mild to moderate 
occurrences each year, but there is no showing of severe 
sinusitis, severe and frequent headaches, and purulent 
discharge, or crusting reflecting purulence for a 30 percent 
rating under either former or revised criteria. Neither does 
the evidence show more than three incapacitating episodes 
requiring prolonged (four to six weeks) antibiotic treatment 
or more than six non-incapacitating episodes in any year 
after October 1996, as required for a higher rating under the 
revised regulations.  The preponderance of the evidence is 
against assignment of a higher rating, and the benefit of the 
doubt doctrine is not for application.  Gilbert, 1 Vet. App. 
at 49.


VI. Right Shoulder (major).

Service medical records reflect that the veteran is right 
hand dominant. Complaints beginning in 1980 reflect painful 
right shoulder. August 1982 orthopedic assessment to rule out 
tendinous rotator cuff tear showed complaints of right 
shoulder pain and weakness, with range of motion within 
normal limits, diagnosis of mild adhesive capsulitis. Service 
medical records reflect a June 1985 diagnosis of bursitis, 
and August 1985 complaints of catching in the right shoulder 
and assessment of chronic tear to the rotator cuff, April 
1989 diagnosis of subcoracoid bursitis with full range of 
motion, normal x-rays, and shoulder essentially normal in 
appearance.

Post service records reflect January 1997 x-rays assessing a 
normal right shoulder. April 1998 VA right shoulder x-rays 
reflect no significant degenerative changes at the shoulder, 
with findings within normal limits. There were no 
deformities, swelling, redness, or tenderness, and normal 
range of motion bilaterally, with normal strength in the 
upper extremities, and grip was good. Diagnosis was right 
shoulder pain with normal x-rays and no functional 
disability.

VA outpatient treatment notes from March 2001 to July 2004 
reflect March 2004 orthopedic consult for knee pain and 
occasional shoulder pain. Examination revealed nontender 
shoulders, with good full range of motion, good strength in 
humeral flexion, internal and eternal rotation. The veteran 
had very weakly positive impingement sign bilaterally. X-rays 
of shoulder were unremarkable. Impression was impingement 
syndrome of left and right shoulders.

On January 2005 VA examination, with thorough review of the 
C-File and BVA REMAND by the examiner, complaints were of 
sharp pain when moving her arm in abduction and external 
rotation such as when throwing a ball and overhead lifting of 
her arm with intermittent sharp pain mostly in the lateral 
aspect, mild weakness, pop and grind, and that flare-ups 
occurred without warning, and were worse in winter. She 
denied dislocations, subluxations, or use of assistive 
devices. Activities requiring lifting overhead were reported 
as limited. There was mildly positive impingement sign. Range 
of motion was forward flexion 180 degrees, abduction 180 with 
mild pain, internal rotation to 90 degrees with mild pain, 
5/5 muscle strength on medial and lateral rotation and 
abduction against resistance, and negative Hawkins sign 
bilaterally.  There was no muscle atrophy noted bilaterally.  
Diagnosis was mild right shoulder impingement syndrome with 
history of bursitis and tendonitis. 

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees. Lifting the arm 
to shoulder level is lifting it to 90 degrees. See 38 C.F.R. 
§ 4.71, Plate I (2006).

The right (major) shoulder is currently noncompensably rated. 
Applicable criteria provide that disabilities of the shoulder 
and arm are rated under DCs 5200 through 5203. DC 5200 rates 
ankylosis of the scapulohumeral joint. See 38 C.F.R. § 4.71a, 
DCs 5201-5203. 

DC 5201 provides that limitation of motion of the major arm 
at shoulder level warrants a 20 percent disability rating, 
midway between the side and shoulder level warrants a 30 
percent rating, and when motion is limited to 25 degrees from 
the side, a 40 percent rating is warranted for the major arm. 
Criteria under DC 5202 for impairment of the humerus, 
nonunion, fibrous union, dislocation or malunion of the 
scapulohumeral joint, or under DC 5203 for impairment of the 
clavicle are inapplicable as none of these conditions are 
clinically shown.

Upon review of the objective and probative medical evidence 
of record, the Board is of the opinion that the evidence is 
against a compensable evaluation for the right shoulder 
disability. January 1997 VA x-rays showed a normal shoulder. 
In April 1998, VA examination again showed normal x-rays, no 
deformities, good grip, and normal muscle strength. Despite 
complaints of pain on overhead motion, the examiner indicated 
there was no functional disability. In January 2005 VA 
examination, the veteran reported pain moving her arm in 
abduction and external rotation and overhead. Despite 
complaints of mild pain and popping being noted on both 
shoulders, right worse than left, there was no muscle 
atrophy, strength was 5/5, and range of motion was normal. 

The Board is not unsympathetic to the veteran's accounts of 
right shoulder pain on abduction and overhead movements, and 
the effects of that pain on her daily activities. However, in 
considering the disability, the Board finds no reports that 
include objective findings to show that pain, flare-ups of 
pain, weakness, fatigue, incoordination, or any other 
symptoms resulted in additional functional limitation to a 
degree that would support a compensable rating for the right 
shoulder under the applicable rating criteria. Further, the 
Board finds that the relevant evidence of record adequately 
portrays the veteran's functional loss due to pain in the 
shoulder, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrates that any such functional loss is already 
contemplated by the currently assigned noncompensable 
disability rating.

The veteran's right shoulder was fully examined in April 
1998, and the examiner noted review of the veteran's C-file.  
Further, the veteran gave numerous descriptions of the 
functional limitations of her shoulder, and the examiner was 
able to assess functional loss in the context of the 
examination and particularly noted that there were no 
complaints of fatigability, incoordination, weakness, or 
flare-ups of late.  The Board concludes that that the 
evidence of record is adequate to assess the veteran's right 
shoulder evaluation, and no prejudice has resulted from this 
adjudication.  As the preponderance of the evidence is 
against the veteran's claim for a compensable rating, and the 
benefit of the doubt doctrine is not for application. 
Gilbert, 1 Vet. App. at 49.

Extraschedular Evaluation

In regard to all disability ratings, the Board finds no 
indication in the record of any unusual disability picture 
such that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment. Therefore, the Board 
finds that the criteria for submission of any of the above 
claims for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also considered whether the veteran is entitled 
to "staged" ratings under Fenderson, supra. Based upon the 
record, at no time during the appeal have the disabilities 
been more disabling than as currently rated under the present 
decision of the Board.


ORDER

An initial 10 percent evaluation for lumbosacral strain is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.

An initial evaluation in excess of 30 percent for a 
psychiatric disability is denied

An initial evaluation in excess of 10 percent for hiatal 
hernia with mid-esophageal diverticulum is denied.

An initial evaluation in excess of 10 percent for 
multinodular goiter with subclinical hypothyroidism is 
denied.

An initial evaluation of 10 percent and no higher, for 
frontal sinusitis is granted, subject to the regulations 
governing the payment of VA monetary benefits.

An initial compensable evaluation for a right shoulder 
disability is denied.


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


